          Case 1:12-cr-00567-AJN Document 30
                                          31 Filed 08/25/20
                                                   09/18/20 Page 1 of 2


                        LAW OFFICE OF SAM A. SCHMIDT
                                115 BROADW AY Suite 1704
                                 NEW YORK, N.Y. 10006
                                        (212) 346-4666
                                 FACSIMILE (212) 346-4668
                                  E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________
                                                 .



                                                         August 25, 2020
Honorable Alison J. Nathan, USDJ
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
                                                                   9/18/2020

               Re: U.S. v. Gomez-Arroyo
                   12 Cr. 567 (AJN)

Dear Judge Nathan:

                                      ( ) and Fed.R.Cr.Proc. 32.1, I am requesting
        Pursuant to 18 U.S.C. § 3583(e)                                     q        g
the termination of the balance of Atri Gomez-Arroyo’s  y supervised
                                                              p        release on the
ggrounds that earlyy termination of the remainingg balance of supervised
                                                                 p         release is
 warranted by defendant’s conduct and is in the best interest of justice.
                                                      6225'(5('
                                                      62  25'(5('
                                                                                         9/18/2020
        Mr. Gomez has been on supervised release since December 12, 2016. His
 term ends on December 8, 2020. I make this request upon the recommendation of
 Mr. Gomez’s probation officer, Noah Joseph. Earlier today I spoke with Ms.
 Joseph. She informed me that her office has provided assistance is finding an
 apartment for Mr. Gomez, obtaining the appropriate benefits and stabilizing his
 life. Ms. Joseph explained that at this point there is nothing else that her office
 needs to do for Mr. Gomez and since he has done well and there have been no
 problems, termination of his supervised release is appropriate.

     If your Honor needs to reach Officer Joseph, her email is
noah_joseph@nysp.uscourts.gov. I will provide her mobile number at your
Honor’s request but do not wish to publically file it.

       If your Honor has any questions, please have chambers contact me.

                                            1
      Case 1:12-cr-00567-AJN Document 30
                                      31 Filed 08/25/20
                                               09/18/20 Page 2 of 2


LAW OFFICE OF SAM A. SCHMIDT


    Thank you for your Honor’s consideration.

                                         Sincerely yours,

                                             /s/
                                         Sam A. Schmidt




                                     2
